Title: Benjamin W. Crowninshield to Thomas Jefferson, 13 June 1816
From: Crowninshield, Benjamin W.
To: Jefferson, Thomas


          
            Sir,
            Navy Department June 13th 1816.
          
          In compliance with your request by letter of the 30th January last, I now have the pleasure to inform you I have transmitted a Midshipman’s Warrant to Mr Thomas M. Randolph, being one of the first issued since that date.
          I should be happy at the same time to order Mr Randolph into service, but the present state of our Navy affords employment to a few only of our numerous Officers of this grade. His wishes in this respect will be favorably considered, when occasion shall present of giving him orders for active
			 service.
          
            Permit me Sir, to tender you the assurances of my unfeigned, and most cordial respect.
            B W Crowninshield
          
        